Macomber, J.
Should the case finally go against the plaintiff, it is clear from the appeal book that the amount of security heretofore filed would not be sufficient to indemnify the defendant against costs. It is true that the plaintiff has, at the end of the fourth trial, obtained a verdict for upwards of $10,000. Ho judgment, however, has been entered thereon, but the learned trial judge directed the exceptions to be heard at the general term in the first instance. There is therefore no determination by the court that the plaintiff is right in his contention. It is true that the verdict carries with it every intendment in favor of the plaintiff’s ultimate success, so far as the facts are involved, but there was doubtless in the mind of the learned judge a doubt as to some important questions of law involved, and hence it appeared that the case was not so clearly in favor of the plaintiff as to warrant a judgment in his favor until the general term had so adjudicated. Under these circumstances, we are not disposed to interfere with the exercise of the discretion of the special term in requiring additional security to be given. It follows that the order appealed from should be affirmed, with $10 costs and disbursements. All concur.